DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld (US 2016/0126192) in view of Beak (US 2016/0204073) and further in view of Watanabe (US 2017/0244240).
 	With respect to claim 1, Hohlfeld discloses a power driving chip (Fig. 1B 100), comprising: an integrated power module (Fig. 1B 102,130 driver), and comprising a transistor (Fig. 1B 106, see paragraph 23), and a gate driver (Fig. 1B 130, see paragraph 25) electrically connected to the transistor; a controller (Fig. 1B also labelled 130, see paragraph 23) disposed in the structure and electrically connected (Fig. 1B 128) to the integrated power module, and configured to control the integrated power module [paragraph 23]; and a temperature sensing NTC/thermistor (Fig. 1B 122, see paragraph 18) disposed in the power module (Fig. 1B 102) and the controller is stacked 
 	Beak discloses a power module integrated circuit [paragraph 25] disposed in a package structure (Fig. 8 100f). It would have been obvious to one of ordinary skill in the art to implement an integrated power modules disposed in a package structure, in order to seal and protect the module.
 	Hohlfeld also remains silent as to implementing temperature thresholds.
Watanabe teaches a multi-level over-temperature protection circuit (Fig. 10, 22,12), and configured to measure (Fig. 10 12) an inner temperature of a power module (Fig. 10 10), and when the inner temperature exceeds a first trigger temperature (Fig. 10 TEMPERATURE A), the multi-level over-temperature protection circuit generates a load-shedding driving signal (Fig. 10 signal to 21) to the controller (Fig. 10 21), and the controller decreases output power (Fig. 9 FIRST HEAT DISSIPATION SUPPRESSNG OPERATON) of the integrated power module according to the load-shedding driving signal, and when the inner temperature exceeds a second trigger temperature (Fig. 9 TEMPERATURE B), the multi-level over-temperature protection circuit generates an overloading driving signal (Fig. 8 S304 Tj ≥ B) to the controller, and the controller turns off (Fig. 8 S308 EXECUTE FULL OFF OPERATION) the integrated power module according (as in Fig. 3 DRIVING SIGNAL off from t2-t3) to the overloading driving signal; wherein the second trigger temperature is higher than the first trigger temperature (Fig. 10 B > A). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a multi-level over-temperature 
 	With respect to claim 2, Hohlfeld in view of Beak and Wanatanbe make obvious a power driving chip as set forth above. See claim 1 for additional details.  	

 	With respect to claim 3, Hohlfeld in view of Beak and Wanatanbe make obvious the power driving chip according to claim 1, wherein when the inner temperature is lower than a re-driving temperature (Fig. 10 TEMPERATURE C), the multi-level over-temperature protection circuit generates a re-driving signal (Fig. 8 S309 Tj ≥ C NO) to the controller, and the controller increases (Fig. 3 NORMAL OPERATION after t4) the output power of the integrated power module according to the re-driving signal (as in Fig. 3 after t4). 
  	With respect to claims 9-11, Hohlfeld in view of Beak and Wanatanbe make obvious the power driving chip as set forth above. See claims 3-5, respectively, for additional details. 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Kawaguchi (US 2020/0212839), Heyse (WO 2020/030341) and Omura (US 9,553,529) disclose temperature correction.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839